Citation Nr: 1423347	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 27, 1997, rating decision that assigned an effective date of August 20, 1993, for the award of a 100 percent rating for undifferentiated-type schizophrenia, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to schizophrenia based on implicit claims raised in 1975 and 1977.


REPRESENTATION

Appellant represented by:	Robert L. Kinder, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2004 rating decision found that the August 1997 rating decision did not contain CUE.  The Veteran filed a notice of disagreement in February 2004.  He was issued a statement of the case that did not address the CUE question in March 2004, and he filed a substantive appeal in April 2004.  

This case was previously before the Board in August 2005, at which time the Board found that the August 1997 rating decision had not contained clear and unmistakable error.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 memorandum decision, the Court vacated the August 2005 Board decision and remanded the Veteran's claim to the Board for adjudication in compliance with the memorandum decision.  

In part, the February 2008 memorandum decision noted the contention of the Secretary of Veterans Affairs that VA had failed to issue a statement of the case addressing the regulations that are applicable to CUE claims.  In its May 2009 remand, the Board directed that the Veteran be sent a statement of the case addressing the CUE theory of entitlement and notifying him of the necessity of submitting a timely VA Form 9 to perfect his substantive appeal.  On remand, in April 2011, the RO issued the Veteran a statement of the case, and he filed a substantive appeal later that month.  

The record reflects that, in October 2013, the Veteran changed representation from Meghann C. Thomas, Attorney at Law, to Robert L. Kinder, Jr., Attorney at Law.  

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's then-representative in July 2011, the Veteran has requested, but has not been afforded, review of his CUE claim by a Decision Review Officer (DRO).  Following his February 2004 notice of disagreement, the Veteran was sent a letter in March 2004 notifying him that he had the option of having his appeal handled either by a DRO or through the traditional appeal process.  See 38 C.F.R. § 3.2600 (2013).  He was informed that he must notify VA within 60 days from receipt of this letter whether he wished to have his case reviewed by a DRO.  See id.  Later that month, he submitted a signed statement notifying VA that he "request[ed] that the DRO review my claim."  

As noted in the Introduction, VA has determined that the DRO's March 2004 review of the Veteran's claim was inadequate in that it did not address the CUE theory of entitlement.  In its May 2009 remand, the Board directed that the case be returned to the RO for issuance of a statement of the case addressing the CUE theory of entitlement to an earlier effective date for the grant of a 100 percent rating for schizophrenia, and consideration of entitlement to a TDIU based on the service-connected schizophrenia.  In compliance with the Veteran's May 2004 DRO election, the resulting SOC should have been issued by a DRO.  Before the Board may review this claim on the merits, it must remand for DRO review.

Accordingly, the case is REMANDED for the following action:


The RO should readjudicate the issue of whether there was CUE in an August 27, 1997, rating decision that assigned an effective date of August 20, 1993, for the award of a 100 percent rating for undifferentiated-type schizophrenia, to include entitlement to a TDIU due to schizophrenia based on implicit claims raised in 1975 and 1977.  This review must be conducted by a DRO.

If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



